Judgment and order in favor of plaintiff against defendant Gascoyne reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the verdict was inadequate. Judgment in favor of defendants Schwalb Company and Lohwater affirmed, with costs. All concur. (The judgment entered November 21, 1946, is for plaintiff and against defendant Gascoyne in an automobile negligence action. The judgment entered October 1, 1946, is for defendants Schwalb Company and Lohwater for no cause of action. The order denies plaintiff’s motion for a new trial on the ground of inadequacy.) Present — Harris, McCurn, Larkin and Love, JJ.